Case 2:19-cv-01717-RGK-AGR Document 180-2 Filed 03/04/20 Page 1 of 40 Page ID
                                 #:4080




                      EXHIBIT 11
     Case 2:19-cv-01717-RGK-AGR    Document
                         CONFIDENTIAL        180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE  ORDERPage 2 of 40 Page ID
                                           #:4081
                                                                                    Page 1
 1                IN THE UNITED STATES DISTRICT COURT
                FOR THE CENTRAL DISTRICT OF CALIFORNIA
 2                 CASE NO. 2:19-cv-01717-RGK-AGR
        ----------------------------------------------------X
 3      ALEX MORGAN, MEGAN RAPINOE, BECKY SAUERBRUNN,
        CARLI LLOYD, MORGAN BRIAN, JANE CAMPBELL, DANIELLE
 4      COLAPRICO, ABBY DAHLKEMPER, TIERNA DAVIDSON, CRYSTAL
        DUNN, JULIE ERTZ, ADRIANNA FRANCH, ASHLYN HARRIS, TOBIN
 5      HEATH, LINDSEY HORAN, ROSE LAVELLE, ALLIE LONG, MERRITT
        MATHIAS, JESSICA McDONALD, SAMANTHA MEWIS, ALYSSA
 6      NAEHER, ELLEY O’HARA, CHRISTEN PRESS, MALLORY PUGH,
        CASEY SHORT, EMILY SONNETT, ANDI SULLIVAN and McCALL
 7      ZERBONI,

 8                          Plaintiffs,

 9                              v.

10      UNITED STATES SOCCER FEDERATION, INC.,

11                    Defendant.
        ----------------------------------------------------X
12

13

14                CONFIDENTIAL PURSUANT TO PROTECTIVE ORDER

15                VIDEOTAPED DEPOSITION OF CARLOS CORDEIRO

16                                   Miami, Florida

17                                   January 29, 2020

18

19

20

21      REPORTED BY:        BOBBIE ZELTMAN
                            Professional Realtime Court Reporter
22

23

24      Job Number:         174949

25


                         TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR    Document
                         CONFIDENTIAL        180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE  ORDERPage 3 of 40 Page ID
                                           #:4082
                                                                                    Page 7
 1                          MR. FINKEL:        Noah Finkel of
 2                 Seyfarth Shaw on behalf of the United
 3                 States Soccer Federation.
 4                          MR. HARRISON:        Todd Harrison,
 5                 McDermott Will & Emery for Carlos
 6                 Cordeiro.
 7                          MS. WAHLKE:        Lydia Wahlke for
 8                 United States Soccer Federation.
 9                          THE VIDEOGRAPHER:          Will the
10                 court reporter please swear in the
11                 witness.
12                          THE REPORTER:        Raise your right
13                 hand, please.
14                          Do you solemnly swear that the
15                 testimony you're about to give will be
16                 the truth, the whole truth and nothing
17                 but the truth, so help you God?
18                          THE WITNESS:        Yes.
19                          THE REPORTER:        Very good.
20                                 CARLOS CORDEIRO,
21                      having been first duly sworn by
22                 Barbara R. Zeltman, Notary Public, was
23                    examined and testified as follows:
24                                   EXAMINATION BY
25      BY MR. KESSLER:


                         TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR    Document
                         CONFIDENTIAL        180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE  ORDERPage 4 of 40 Page ID
                                           #:4083
                                                                                   Page 52
 1      respected and valued as much as our men's
 2      teams."
 3                   I'm going to stop there for a
 4      moment.
 5                   Did you make that statement?
 6          A        Yes.
 7          Q        Did you believe it at the time?
 8          A        Yes.
 9          Q        Do you believe it today?
10          A        Yes.
11          Q        Okay.
12                   Then it states, "But our female
13      players have not been treated equally."
14                   Do you see that?
15          A        Yes.
16          Q        Did you believe it at the time when
17      you made that statement?
18          A        Yes.
19          Q        Okay.     And is it correct that that
20      statement would still apply today?
21          A        Well, let me explain.
22          Q        First, you can give me a yes or no?
23          A        I'm not going to give you a yes or
24      no because it's not a yes or no question.
25                   A lot has changed in the last two


                         TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR    Document
                         CONFIDENTIAL        180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE  ORDERPage 5 of 40 Page ID
                                           #:4084
                                                                                   Page 53
 1      years.
 2          Q        So that's not my question.
 3          A        Well, you just asked me, do I still
 4      believe it.        It's not a yes or no question.
 5          Q        So let me ask you the following
 6      question.       It's very specific.
 7                   You wrote in December 20 of 2017
 8      that, "Our female players have not been
 9      treated equally," and you said you believed
10      it to be a true statement then.
11                   My question is:         Are the things --
12      well, let me ask you first this way:                  What
13      were you referring to in December of 2017 as
14      being ways that the female players have not
15      been treated equally?            Start with that.
16          A        That's a fair question.
17                   So if I could explain what I meant,
18      if that's what you are asking me --
19          Q        I'm asking you what you were
20      referring to, yes.
21          A        I ran for president at the end of
22      2017 because I felt that there were a number
23      of things we could be doing better; that
24      given the mission we had to grow the sport
25      at all levels, to continue to win, to


                         TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR    Document
                         CONFIDENTIAL        180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE  ORDERPage 6 of 40 Page ID
                                           #:4085
                                                                                   Page 54
 1      continually grow the game, to make it a
 2      preeminent sport, I made these comments here
 3      about at the highest levels, it was too
 4      insular, failed to listen and so on.                  And I
 5      felt that then, and that's one of the
 6      reasons why I ran for president.
 7                   Specific to the point about female
 8      players had not been treated equally, I felt
 9      then and I still feel to a degree, that the
10      lack of opportunity for our female players
11      was really what was at the root of some of
12      their issues.
13                   The fact that our women play once
14      every four years in a tournament and our men
15      might play four or five times in a four-year
16      cycle, that tells you about lack of
17      opportunity.
18                   The fact that the Women's World Cup
19      generates a fraction of revenue and a
20      fraction of what the men get paid is a
21      reflection, frankly, of lack of opportunity.
22                   So I felt then that the players
23      needed more opportunity and we needed to do
24      more to give them more opportunity.
25                   And by generating more opportunity


                         TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR    Document
                         CONFIDENTIAL        180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE  ORDERPage 7 of 40 Page ID
                                           #:4086
                                                                                   Page 55
 1      by growing the game globally, which is at
 2      the heart of the problem, it's not just in
 3      the United States, the women's soccer
 4      outside of the United States doesn't have
 5      the same degree of respect, and for that
 6      reason, there just isn't enough opportunity.
 7                   And that's what I felt then.
 8                   I think we've made a fair amount of
 9      effort over the last two years to close the
10      gap.     There's still a lot more work to be
11      done.
12                   So to answer your specific question
13      as yes, I felt that then for the reasons I
14      just stated and I continue to feel that's an
15      issue, but I think we've worked hard to
16      close the gap.
17          Q        Isn't it correct that part of what
18      you were referring to when you said "women
19      have not been treated equally," is that they
20      did not receive equal pay?
21          A        And that's not what I said.
22          Q        You can say no.         I'm just asking
23      you, is that what you were referring to?                    Is
24      that true or false?
25          A        That's not what I said.            You can


                         TSG Reporting - Worldwide (877) 702-9580
Case 2:19-cv-01717-RGK-AGR Document 180-2 Filed 03/04/20 Page 8 of 40 Page ID
                                 #:4087
     Case 2:19-cv-01717-RGK-AGR    Document
                         CONFIDENTIAL        180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE  ORDERPage 9 of 40 Page ID
                                           #:4088
                                                                                   Page 76
 1      correct that in 11 years on the board, you
 2      never raised the fact that female players
 3      have not been treated equally?
 4          A        No.
 5          Q        You did raise that on the board?
 6          A        I did, as did several others over
 7      many years were talking about raising the
 8      level of the game of our women.
 9                   We created tournaments to
10      provide -- to fill open gaps, such as She
11      Believes and Four Nations.
12                   We had with CONCACAF about creating
13      a Women's Gold Cup, so there were lots of
14      conversations that I and others.                 I was at
15      that point in time, I was on the
16      stakeholders committee, FIFA stakeholders
17      committee, and it was at that committee
18      that basically talks about competitions.
19                   So the answer to the question is I
20      spent specifically a lot of my own time
21      thinking about ways in which to raise the
22      profile of the women's game not just in the
23      US but globally.
24          Q        Approximately at how many board
25      meetings did you raise the idea that female


                           TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR   Document
                         CONFIDENTIAL       180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE       Page 10 of 40 Page ID
                                                               ORDER
                                           #:4089
                                                                                   Page 79
 1           Q       And the fact that women did not
 2       have equal opportunity, I'll use your word,
 3       was discussed by various board members
 4       during board meetings, correct?
 5           A       Board meetings, board dinners,
 6       board breakfasts.          When we got together,
 7       that would have been a common theme over
 8       years, not a particular meeting or
 9       particular year.
10                   MR. KESSLER:        So Counsel, I'm
11           going to make a request now, we had
12           previously requested the board
13           meeting transcripts, and it has been
14           expressed to us that that was either
15           privileged discussions with counsel
16           or privileged Collective Bargaining
17           Agreement negotiations.
18                   This witness has now identified
19           discussions that do not appear to fall
20           into either one of those categories, so I
21           would request that those minutes be
22           reviewed and that all board minutes which
23           has been a subject of ours for some time
24           in which any discussion of the fact that
25           female players were not treated equally


                          TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR   Document
                         CONFIDENTIAL       180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE       Page 11 of 40 Page ID
                                                               ORDER
                                           #:4090
                                                                                   Page 85
 1                   Is that fair?
 2           A       Yes, I would have.
 3           Q       And you agreed with everything that
 4       was in it at the time you distributed,
 5       correct?
 6           A       Yes, absolutely.
 7           Q       If you look at the last page of
 8       this document on the top right-hand
 9       corner -- this is 42188 on the Bates
10       stamp -- on the right side, the first bolded
11       headline says, "Increase resources and
12       investment in the women's program."
13                   Do you see that?
14           A       Yes.
15           Q       One of the things you wrote was
16       "including working towards equal pay."
17                   Is that correct?
18           A       Yes.
19           Q       Okay.     And you believed that at the
20       time you wrote it, correct?
21           A       Yes.
22           Q       And then you wrote, "so that our
23       women have the best technical and training
24       support, are no longer forced to play on
25       artificial turf and have greater


                          TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR   Document
                         CONFIDENTIAL       180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE       Page 12 of 40 Page ID
                                                               ORDER
                                           #:4091
                                                                                   Page 93
 1              in a strong financial position today?
 2                  A        We are in a stable financial
 3              position.
 4                  Q        Stable from what it was in 2016?
 5                  A        Yes.
 6                           MR. KESSLER:       Let's next mark
7                   Tab 6., a report on questions and
8                   answers that you provided to an ESPN
9                   reporter that was during your -- let
10                  me see if I can find a date on
11                  this -- on March 21, 2018.              No,
12                  that's not it.
13                           I'm sorry January 12, 2018.              This
14                  is during your candidacy.
15                           THE WITNESS:       Okay.
16                        (Plaintiffs' Exhibit 127,
17                 ESPN's questions, Carlos Cordeiro
18                 USSF presidential candidate,
19                 answers ESPN's questions, was
20                 marked for Identification.)
21       BY MR. KESSLER:
22                  Q        First of all, I'll show you the
23              date, Mr. Cordeiro.           I found this just above
24              your picture, you'll see it's January 12,
25              2018.     That's when you were running for


                          TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR   Document
                         CONFIDENTIAL       180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE       Page 13 of 40 Page ID
                                                               ORDER
                                           #:4092
                                                                                   Page 94
 1       president, correct?
 2           A       Yes.
 3           Q       Do you recall providing answers to
 4       this reporter from ESPN called Jeff
 5       Carlisle?
 6           A       I was doing a lot of interviews at
 7       the time.
 8                   I know Jeff Carlisle.            I don't
 9       recall specifically the interview.                 I was
10       doing multiple interviews a day and I would
11       have to read the whole thing to --
12           Q       Let me first ask before you read
13       the whole thing, I'm only going to ask you
14       about the last page, but do you recall
15       first -- my general question is that
16       Jeff Carlisle is someone who over time has
17       interviewed you from ESPN.
18                   You are familiar with him?
19           A       Since, but not before.             I was not a
20       hugely public figure before and I didn't
21       deal a lot with the media.
22           Q       Have you generally found
23       Mr. Carlisle to be a reliable reporter in
24       the articles that you've done?
25           A       Yeah.


                          TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR   Document
                         CONFIDENTIAL       180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE       Page 14 of 40 Page ID
                                                               ORDER
                                           #:4093
                                                                                   Page 95
 1           Q       Now let me direct your attention to
 2       the next to last page where he asks you
 3       questions about equal pay.
 4                   You'll see it's at the very bottom
 5       of this page.
 6           A       Yes.
 7           Q       And I'll read to you as follows, it
 8       says, "How would you ensure that the men's
 9       and women's national team get equal pay?"
10                   You see that was the question he
11       wrote?
12                   And this is what he said was your
13       response.      He said the following, "I
14       provided an in-depth answer to this question
15       in my responses to the Athletes' Council.
16       In short, I am a strong supporter of greater
17       equality, diversity and inclusion throughout
18       US Soccer and we clearly need to work toward
19       equal pay for the national teams."
20                   Let me just stop there.
21                   Do you recall making that statement
22       during your candidacy to the Athletes'
23       Counsil.
24           A       Like I said, I don't specifically
25       Mr. Kessler because I was talking to


                          TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR   Document
                         CONFIDENTIAL       180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE       Page 15 of 40 Page ID
                                                               ORDER
                                           #:4094
                                                                                   Page 96
1        multiple people on any given day and running
2        around the country, but I don't specifically
3        recall this interview.            I'm not saying I
4        didn't say it.        I'm saying I just don't
5        recall.
6            Q       Do you recall that the Athletes'
 7       Counsil had you fill out a questionnaire?
 8           A       Yes.
 9           Q       And that would be your written
10       response, correct?
11           A       That's probably what he was
12       referring to, yes.
13           Q       Right.      But is it correct as you
14       are sitting here that your written response
15       to the Athletes' Counsil, you wrote that "We
16       clearly need to work towards equal pay for
17       the national teams," correct?
18           A       I'd have to see it, but if you say
19       so, yes.
20           Q       As you are sitting here now, you
21       have no basis to deny you said that, you
22       just don't recall exactly?
23           A       I don't recall because I don't have
24       it in front of me.
25           Q       We'll get to that.           We'll get to


                          TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR   Document
                         CONFIDENTIAL       180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE       Page 16 of 40 Page ID
                                                               ORDER
                                           #:4095
                                                                                   Page 97
 1       that.
 2                   He then goes on to list as a quote
 3       from you, "I believe that where existing
 4       agreements are unfair, adjustments should be
 5       made immediately."
 6                   Do you see that?
 7           A       Yes.
 8           Q       Do you recall making a statement
 9       like that?
10           A       Not to him, but to others, yes,
11       yes.
12           Q       And what you meant by that, by
13       "existing agreements", that included
14       existing collective bargaining agreements,
15       correct?
16           A       Yes.
17           Q       So what you were stating during
18       your campaign is that if an existing
19       collective bargaining agreement was unfair,
20       the adjustment should be made immediately,
21       not waiting for the agreement to expire.
22                   Is that fair?
23           A       Yes.
24           Q       He then has you saying, "To ensure
25       equal pay going forward, we need to be open


                          TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR   Document
                         CONFIDENTIAL       180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE       Page 17 of 40 Page ID
                                                               ORDER
                                           #:4096
                                                                                   Page 98
1        to new paradigms while negotiating the
2        specific needs and desires of the women's
3        national team and men's national team.
4        There are many ways to achieve this.                  The
5        key is establishing the right process.                  We
6        also need to address bonus compensation."
7                    Do you remember making statements
8        like that?
9            A       Yes.
10           Q       Now, bonus compensation, did that
11       include bonuses for friendlies?
12           A       I was thinking more of FIFA
13       World Cup, but it could, yes.
14           Q       So it could include both bonuses
15       for FIFA and FIFA World Cup and for
16       friendlies, correct?
17           A       Yes.
18           Q       It then says, "Beyond player
19       salaries, my platform calls for equal
20       resources for our women's program from the
21       coaching staff to the training facilities to
22       the travel accommodations.             We don't need to
23       wait for CBA negotiations to make these
24       changes.      We can start now.          It's the right
25       thing to do."


                          TSG Reporting - Worldwide (877) 702-9580
Case 2:19-cv-01717-RGK-AGR Document 180-2 Filed 03/04/20 Page 18 of 40 Page ID
                                  #:4097
     Case 2:19-cv-01717-RGK-AGR   Document
                         CONFIDENTIAL       180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE       Page 19 of 40 Page ID
                                                               ORDER
                                           #:4098
                                                                                  Page 160
 1           A       Yes.
 2           Q       Okay.
 3                   And one of the things you wrote in
 4       your letter in the fourth paragraph,
 5       "Finally, as I say in my letter, we're
 6       sharing this information in the spirit of
 7       partnership and transparency.               As I said in
 8       my remarks in New York, we're committed to
 9       doing right by you, and I meant it, I still
10       do and always will."
11                   Did you write that to the women
12       players?
13           A       Yes.
14           Q       And did you mean it at the time
15       that you sent this letter?
16           A       Yes.
17           Q       Okay.     You mean it still today?
18           A       Yes.
19           Q       Okay.     Let's look at the letter.
20                   The letter was something that you
21       distributed widely; is that correct?
22           A       Yes.
23           Q       Who did you send this open letter
24       to on July 29, 2019?
25           A       Friends, colleagues and supporters


                          TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR   Document
                         CONFIDENTIAL       180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE       Page 20 of 40 Page ID
                                                               ORDER
                                           #:4099
                                                                                  Page 161
1        of US Soccer.
2            Q       Okay.     Did you send it to sponsors?
 3           A       I didn't -- I didn't see the full
 4       list, but basically, it would have been our
 5       membership, our staff, patrons, possibly
 6       sponsors, yeah, a wide group.
 7           Q       And I think you mentioned you
 8       thought this letter was distributed to
 9       members of Congress at some point by the
10       lobbyists who were hired?
11           A       I don't know the letter, but maybe
12       the appendix was.
13           Q       Okay.     Looking at your letter --
14       and this is a copy of the letter; is that
15       correct?      Just to establish it.            You can
16       take a look at it.
17           A       Yes, it was a three-page letter --
18       two-page letter, sorry, yes.
19           Q       And this is it; yes?
20           A       Yes.
21           Q       I'm sorry.       I just have to make a
22       record on that type of a question.
23                   Okay.     And then attached to the
24       letter in the back is what on Pages 1
25       through 3?


                          TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR   Document
                         CONFIDENTIAL       180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE       Page 21 of 40 Page ID
                                                               ORDER
                                           #:4100
                                                                                  Page 162
 1           A       What is it?
 2           Q       If you look over the pages, there's
 3       a three-page attachment, what is that?
 4           A       It's an attachment.
 5           Q       What is this attachment supposed to
 6       contain?
 7           A       Supporting information to the
 8       letter.
 9           Q       Okay.
10           A       Because I made statements in the
11       letter and this was the backup.
12           Q       Okay.
13                   Looking at your letter now, in the
14       third paragraph, you state, "I wrote in my
15       open letter in March, after the lawsuit was
16       filed, that US Soccer believes that all
17       female athletes deserve fair and equitable
18       pay and we strive to meet this core value at
19       all times."
20                   Is that something that you wrote
21       officially on behalf of US Soccer in July of
22       2019?
23           A       Yes.
24           Q       And is that the position of
25       US Soccer today?


                          TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR   Document
                         CONFIDENTIAL       180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE       Page 22 of 40 Page ID
                                                               ORDER
                                           #:4101
                                                                                  Page 163
 1           A       I believe so.
 2           Q       Looking at the next sentence, it
 3       says, "Moreover, it should be a basic
 4       principle everywhere in our country, equal
 5       work deserves equal pay."
 6                   Is that something you wrote
 7       officially as president of US Soccer, as
 8       being a position of US Soccer?
 9           A       Yes.
10           Q       Is that something that US Soccer
11       still believes in and supports today?
12           A       Yes.
13           Q       Okay.
14                   Do you agree that the women's
15       national team plays under the same rules of
16       the game on the same size field as the men's
17       national team?
18           A       Yes.
19           Q       Okay.     Do you agree that the
20       women's national team works just as hard as
21       the men's national team players in preparing
22       and training for games?
23           A       Yes.
24           Q       Do you agree that the women's
25       national team has been the most successful


                          TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR   Document
                         CONFIDENTIAL       180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE       Page 23 of 40 Page ID
                                                               ORDER
                                           #:4102
                                                                                  Page 164
1               women's national team in the world for the
2               past five or six years, at least?
3                   A        Yes.
4                   Q        Do you agree that the men's
5               national team has not been the most
6               successful men's national team in the world,
7               ever?
8                   A        Regrettably, yes.
9                   Q        Okay.    And do you agree that what
10              the women do on their team is substantially
11              equal as the work that the men do on their
12              team?
13                           MR. FINKEL:       Object to the
14                  form.
15                  A        What do you mean by
16              "substantially"?
17       BY MR. KESSLER:
18                  Q        Well, I could use -- you could use
19              your own definition.
20                           Do you believe that the work of the
21              women, however you would use
22              "substantially," is substantially equal to
23              the work that the men do?
24                           I'm not talking about anything
25              else, just the work.


                          TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR   Document
                         CONFIDENTIAL       180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE       Page 24 of 40 Page ID
                                                               ORDER
                                           #:4103
                                                                                  Page 165
 1                           MR. FINKEL:       Same objection.
2                   A        You used the word "substantially"
3               to explain substantially.             What do you mean
4               by "substantially"?
5        BY MR. KESSLER:
6                   Q        Well, how would you use
7               "substantially"?
8                   A        I'm not using the word.            You are.
9                   Q        Okay.    I would use "substantially"
10              to mean very similar to the work that the
11              men do.
12                           Would you agree that the work that
13              the women do is very similar to the work
14              that the men do on the national teams?
15                  A        The statement reads, "Equal work
16              deserves equal pay."
17                  Q        Well, I'm not asking you about the
18              statement now.
19                  A        They do not do equal work.
20                  Q        Okay.    They do not do equal work.
21                           What is not equal about the work
22              that they do?
23                  A        They play different competitors at
24              different times, different competitions in
25              different geographies.            They play different


                          TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR   Document
                         CONFIDENTIAL       180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE       Page 25 of 40 Page ID
                                                               ORDER
                                           #:4104
                                                                                  Page 166
 1              numbers of friendlies, they play different
 2              numbers -- even the qualifiers for their
 3              respective World Cups are different.
 4                           They fundamentally play the same
5               game, but their work is different, and that
6               is captured by the two respective CBAs.
7                   Q        Okay.    So let me ask you this:             If
8               you had two salespeople, one is a woman and
9               one is a man, and the man calls on one group
10              of customers and the woman calls on a
11              different group of customers, but they're
12              selling the same product, would you say that
13              the woman is not doing equal work because
14              the group of customers she's calling upon is
15              not identical to the group of customers that
16              the man is calling upon?
17                           MR. FINKEL:       Object to the
18                  form.
19       BY MR. KESSLER:
20                  Q        The way you use the word "equal"?
21                           MR. FINKEL:       Object to the form
22                  and incomplete hypothetical.
23                  A        I'll answer the question.               I don't
24              equate salespeople selling products with
25              players playing competitive games.                   They're


                          TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR   Document
                         CONFIDENTIAL       180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE       Page 26 of 40 Page ID
                                                               ORDER
                                           #:4105
                                                                                  Page 167
 1              two different things.
 2       BY MR. KESSLER:
 3                  Q        Okay.
 4                           So is it your view that while
5               salespeople deserve to have a system where
6               women get equal pay with men, that athletes
7               don't because of differences in -- about
8               athletes playing games and other employees
9               doing other kinds of work?
10                           MR. FINKEL:       Object to the form
11                  and foundation.
12                  A        That's not what I said.
13       BY MR. KESSLER:
14                  Q        Is it your view that women would
15              never deserve equal pay for athletics
16              because of differences between the
17              competitions that the men and women play?
18                           MR. FINKEL:       Object to the
19                  form.
20                  A        I'm confused.        I thought I said to
21              you that they play different competitions,
22              different competitors at different times,
23              and therein lies my explanation.                They are
24              not performing equal work.
25


                          TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR   Document
                         CONFIDENTIAL       180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE       Page 27 of 40 Page ID
                                                               ORDER
                                           #:4106
                                                                                  Page 168
1        BY MR. KESSLER:
2                   Q        Okay.    So why did you write in this
3               letter, "It should be a basic principle
4               everywhere in our country that equal work
5               deserves equal pay," if your view was these
6               women you are writing about don't do equal
7               work, so you don't think they deserve equal
8               pay?
9                   A        One, because I believe that, but I
10              go on to say, "In the case of our men's and
11              women's national teams, they have different
12              pay structures," not because of gender, but
13              because each team chose to negotiate a
14              different compensation package commensurate
15              with the competitions and the differences of
16              the game.
17                           So I don't disagree with the
18              principle, but as it applies to us, it's not
19              equal work.
20                  Q        So "as it applies to us," you
21              don't -- "us," as it applies to the women's
22              national team --
23                  A        US Soccer.
24                  Q        US Soccer.
25                           As the law applies to US Soccer,


                          TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR   Document
                         CONFIDENTIAL       180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE       Page 28 of 40 Page ID
                                                               ORDER
                                           #:4107
                                                                                  Page 169
 1              you do not believe the women's national team
 2              does equal work and, therefore, they do not
 3              deserve equal pay, as you wrote would be the
 4              case if they did do equal work?
 5                           MR. FINKEL:       Object to the form
6                   and foundation.
7                   A        I think my letter is very clear.
8               Our athletes deserve fair and equitable pay
9               and we strive to meet this core value at all
10              times.     It's taken from my letter.
11       BY MR. KESSLER:
12                  Q        But they don't deserve equal pay,
13              in your view?
14                  A        It's not a question of deserving.
15              They don't do equal work.
16                           It's not a question of deserving.
17              We pay people for what they do commensurate
18              with their work.         It's not about deserving.
19                  Q        Who wrote the word "deserves" in
20              this letter?         Did you write that word?
21                  A        Yes.
22                  Q        Okay.    So you chose to write the
23              word that "equal work deserves equal pay."
24                  A        Yes.
25                  Q        But you don't believe the women's


                          TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR   Document
                         CONFIDENTIAL       180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE       Page 29 of 40 Page ID
                                                               ORDER
                                           #:4108
                                                                                  Page 170
1               national team does equal work, correct?
2                   A        That's our premise.
3                   Q        Right.     So therefore -- I'm using
4               your words -- you do not believe they
5               deserve equal pay, right, because they don't
6               do equal work, in your view?
7                   A        I've answered your question now
8               multiple times and I'm not going to say
9               anything more.
10                  Q        Do you agree that the women's
11              soccer players on the women's national team
12              are as skilled as the men's national team
13              soccer players?
14                           MR. FINKEL:       Object to the
15                  form.     Vague.
16                  A        Perhaps, probably.          Every player is
17              different.       You are making a generalized
18              comment about all players.
19       BY MR. KESSLER:
20                  Q        Well, no, I'm only asking about the
21              players in the world champion women's
22              national team, not all players.
23                           So do agree that as a whole, the
24              women's national team's players, the world
25              champions, are as skilled as the men's


                          TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR   Document
                         CONFIDENTIAL       180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE       Page 30 of 40 Page ID
                                                               ORDER
                                           #:4109
                                                                                  Page 171
 1              national team players who didn't make the
 2              last World Cup?
 3                           MR. FINKEL:       How do you define
4                   "skilled"?
5                   A        What do you mean by "skilled"?
6        BY MR. KESSLER:
7                   Q        As good a soccer player or better?
8                   A        What does that mean?
9                   Q        You don't have any -- how long have
10              you been involved in soccer?
11                  A        Well, I still don't understand the
12              question.      I'm not allowed to ask you to
13              explain the question to me?
14                  Q        Use any definition you want to use.
15                           Tell this jury if you believe,
16              based on your history of soccer -- did you
17              ever play the game, by the way?
18                  A        In school.
19                  Q        Okay.    Through what level?
20                  A        High school.
21                  Q        Okay.    So you are a soccer player.
22                           Based on your experience in playing
23              soccer, being involved in USSF, going to
24              numerous games, going to World Cup games --
25                  A        Mr. Kessler, at that level of the


                          TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR   Document
                         CONFIDENTIAL       180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE       Page 31 of 40 Page ID
                                                               ORDER
                                           #:4110
                                                                                  Page 172
1               game, the women and the men worldwide are
2               all, quote/unquote, "skilled players."                   I
3               mean, what would you want me to do.
4                   Q        You wouldn't say that the women are
5               less skilled than the men, would you give me
6               that?
7                   A        I didn't say that.
8                   Q        Okay.    So would you agree they are
9               less skilled?
10                  A        What do you mean by "skilled"?
11                           MR. FINKEL:       What do you mean
12                  by "less skilled"?
13       BY MR. KESSLER:
14                  Q        Use any definition you want.
15              Again, I'm happy for you to explain to the
16              jury how you would define "skill" under the
17              any definition of "skill" you can define it.
18                           Are the women less skilled than the
19              men?
20                  A        At that level of the game, you are
21              talking about the best women and
22              professional men around the world, they are
23              all great athletes, first and foremost; and
24              they are experienced soccer players.
25                  Q        So would you agree the women are


                          TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR   Document
                         CONFIDENTIAL       180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE       Page 32 of 40 Page ID
                                                               ORDER
                                           #:4111
                                                                                  Page 173
 1              not less skilled?
 2                           MR. FINKEL:       Object to the form
 3                  again.     And calls for a legal
 4                  conclusion, I should add.
 5                  A        You are putting words in my mouth.
 6                           I just said to you that at that
 7              level of the game, our men and our women are
 8              all great athletes, and our women
 9              collectively were very successful, yes.
10       BY MR. KESSLER:
11                  Q        I'm just trying to establish -- and
12              again, you can give me any view --
13                  A        I'm not in a position, Mr. Kessler,
14              I'm not a coach, I'm not a technical person.
15              I might have play 40, 50 years ago, that's
16              not the point.
17                           The point I'm trying to make is
18              that, you know, they do different work here.
19              They play different competitors.                They are
20              not comparable.
21                           The women, we love, we adore our
22              women, they're great players, it's a great
23              team, they were very successful, I'm not
24              taking anything away from them.
25                           But you are putting words in my


                          TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR   Document
                         CONFIDENTIAL       180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE       Page 33 of 40 Page ID
                                                               ORDER
                                           #:4112
                                                                                  Page 174
1               mouth and you're trying to get me to say
2               something I'm not prepared to say.                   I can't
3               make a general comment about one being
4               better than another.           Simple as that.
5                   Q        Okay.    If the women's national team
6               head team coach won the World Cup testified
7               in this case that she believed the women on
8               her team were as skilled as the men's
9               national team, and she is an expert, would
10              you have any basis in your experience to
11              disagree with that?
12                  A        No.
13                           MR. FINKEL:       Object to the
14                  form.
15                  A        I would take her advice.
16       BY MR. KESSLER:
17                  Q        Okay.
18                           Now, take a look at the second page
19              on this letter.         It states in the letter
20              that, "At my request" -- this is the second
21              paragraph -- "US Soccer staff conducted
22              extensive analysis of the past ten years of
23              US Soccer's financials."
24                           Let me stop there.          Who, in
25              US Soccer, concluded that it should be a


                          TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR   Document
                         CONFIDENTIAL       180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE       Page 34 of 40 Page ID
                                                               ORDER
                                           #:4113
                                                                                  Page 175
 1       ten-year analysis?           Is that a decision you
 2       made?
 3           A       I did, yes.
 4           Q       Okay.      How did you pick 10?           Why
 5       not 15?     Why not 5?        Why 10?
 6           A       Because I picked ten.
 7           Q       When you picked ten, did anyone
 8       tell you what ten was going to show as
 9       opposed to five?
10           A       No.
11           Q       Okay.      So you just picked it
12       randomly, is your testimony?
13           A       Not randomly, I felt ten years was
14       a long enough period in which to look at a
15       series of payments to see what relevance
16       they have.
17           Q       Okay.
18                   Then you say, "Based on this
19       analysis, we produced the fact sheet which
20       has been reviewed by an independent
21       accounting firm."
22                   What did that accounting firm
23       actually do?
24           A       The accounting firm went deep
25       beneath the numbers.            I believe they checked


                           TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR   Document
                         CONFIDENTIAL       180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE       Page 35 of 40 Page ID
                                                               ORDER
                                           #:4114
                                                                                  Page 215
 1                   Do you know if for the period
 2       fiscal 2016 through fiscal year '20, to the
 3       extent we have information to date, do you
 4       know if the men's or women's team generated
 5       a higher net for the Federation?
 6           A       I don't off the top of my head, no.
 7           Q       Did you ask to have any analysis
 8       like that prepared for the class period on a
 9       net basis before you sent out your letter to
10       the world on that subject?
11           A       As I said to you, the letter was
12       prepared with a ten-year perspective and
13       that's what the numbers -- the analysis was
14       for.
15           Q       Okay.
16                   Let's take a look at --
17                   MR. KESSLER:        We'll mark as
18           Exhibit 134, a copy of a document
19           called Book of Reports for the annual
20           general meeting.
21                 (Plaintiffs' Exhibit 134, Book
22         of Reports dated February 13
23         through 16, annual general meeting
24         2020, no Bates numbers, was marked
25         for Identification.)


                          TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR   Document
                         CONFIDENTIAL       180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE       Page 36 of 40 Page ID
                                                               ORDER
                                           #:4115
                                                                                  Page 216
1        BY MR. KESSLER:
2                   Q        I'll ask you, Mr. Cordeiro, if you
3               recognize this Exhibit 134?
4                   A        Yes.
5                   Q        What is this exhibit?
6                   A        This is Section 4 relating to the
7               proposed budget for the new fiscal year.
8                   Q        And for what purpose was this
9               prepared?
10                  A        This is something we prepare
11              annually.      It goes out to our membership in
12              advance of our annual general meeting at
13              which time the budget is discussed and voted
14              on.
15                  Q        Okay.    And is there first a meeting
16              by the national council who reviews this?
17              Could you describe to me the process?
18                  A        No, the AGM is the national
19              council.
20                  Q        I'm sorry.       Thank you.
21                           So at the AGM, the national council
22              meets and they're asked to approve the
23              budget for the year, correct?
24                  A        Yes.
25                  Q        Okay.    Does the board approve the


                          TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR   Document
                         CONFIDENTIAL       180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE       Page 37 of 40 Page ID
                                                               ORDER
                                           #:4116
                                                                                  Page 217
 1       budget separately or in advance of the
 2       national council?
 3           A       The board in this case met in
 4       December and voted to recommend the budget
 5       to the national council.
 6           Q       And is the budget that the board
 7       voted to recommend this past December, the
 8       one that's contained in this report?
 9           A       Yeah, I would have to look at it
10       carefully, but I'm assuming it is, yeah.
11           Q       Just look through it and make sure.
12                   I mean, this was produced by USSF,
13       I'm assuming it's the right one, but you
14       should tell me from your knowledge.
15           A       Yeah.     It looks -- yeah.
16           Q       It looks to you to be the correct
17       document, right?
18                   And this is something that USSF
19       produces regularly each year in the course
20       of their business for the AGM to vote upon?
21           A       Oh, yes, every year.
22           Q       Okay.
23                   Now, let's take a look at Page 4 of
24       this document, which has a Roman V, Budget
25       Detail.


                          TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR   Document
                         CONFIDENTIAL       180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE       Page 38 of 40 Page ID
                                                               ORDER
                                           #:4117
                                                                                  Page 299
 1

 2                          THE REPORTER:         Are you ordering

 3                  this expedited?

 4                          MR. KESSLER:        Yes, for Friday,

 5                  please.

 6

 7

 8

 9                          (Whereupon, the deposition was

10                  concluded at 4:02 p.m.)

11

12                                   ________________________
                                     CARLOS CORDEIRO
13

14

15       Subscribed and sworn

16       to before me this

17       _____    day of ___________, 2020

18

19       __________________________
                      Notary Public
20

21

22

23

24

25


                          TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR   Document
                         CONFIDENTIAL       180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE       Page 39 of 40 Page ID
                                                               ORDER
                                           #:4118
                                                                                  Page 300
 1                               ERRATA SHEET

 2     Case Name:

 3     Deposition Date:

 4     Deponent:

 5     Pg.    No. Now Reads             Should Read       Reason

 6     ___    ___ __________            __________        ____________________

 7     ___    ___ __________            __________        ____________________

 8     ___    ___ __________            __________        ____________________

 9     ___    ___   __________          __________        ____________________
10     ___    ___   __________          __________        ____________________
11     ___    ___   __________          __________        ____________________
12     ___    ___   __________          __________        ____________________
13     ___    ___   __________          __________        ____________________
14     ___    ___   __________          __________        ____________________
15     ___    ___   __________          __________        ____________________
16     ___    ___   __________          __________        ____________________
17     ___    ___   __________          __________        ____________________
18     ___    ___   __________          __________        ____________________
19     ___    ___   __________          __________        ____________________
20
                                                     _____________________
21                                                   Signature of Deponent
22     SUBSCRIBED AND SWORN BEFORE ME
23     THIS ____ DAY OF __________, 2020.
24     ____________________
25     (Notary Public)   MY COMMISSION EXPIRES:__________


                          TSG Reporting - Worldwide (877) 702-9580
     Case 2:19-cv-01717-RGK-AGR   Document
                         CONFIDENTIAL       180-2
                                      PURSUANT     Filed 03/04/20
                                               TO PROTECTIVE       Page 40 of 40 Page ID
                                                               ORDER
                                           #:4119
                                                                                  Page 301
 1                               C E R T I F I C A T E

 2       STATE OF FLORIDA            )
                                           : ss.
 3       COUNTY OF BROWARD           )

 4                           I, BARBARA R. ZELTMAN, a

 5                  Professional Realtime Court Reporter and

 6                  Notary Public, within and for the State

 7                  of Florida, do hereby certify:

 8                           That CARLOS CORDEIRO, the witness

9                   whose deposition is hereinbefore set

10                  forth, was duly sworn by me and that such

11                  deposition is a true record of the

12                  testimony given by the witness.

13                           I further certify that I am not

14                  related to any of the parties to this

15                  action by blood or marriage, and that I

16                  am in no way interested in the outcome of

17                  this matter.

18                           IN WITNESS WHEREOF, I have hereunto

19                  set my hand this 30th day of January,

20                  2020

21

22                                       ____________________________
                                         BARBARA R. ZELTMAN
23                                       Professional Realtime Reporter
                                         and Notary Public
24                                       COMM NO. GG 132922
                                         EXP: August 9, 2021
25


                           TSG Reporting - Worldwide (877) 702-9580
